               Case 1:16-cr-00640-BMC Document 693 Filed 05/06/19 Page 1 of 1 PageID #: 9707


                                                     230 PARK AVENUE, SUITE 440
    DUNCAN P. LEVIN                                  NEW YORK, NEW YORK 10169
 DIRECT DIAL: 646-445-7825
DLEVIN@TUCKERLEVIN.COM
                                                             212-330-7626
                                                       FACSIMILE: 212-422-3305


                                                            May 6, 2019

               ELECTRONICALLY FILED

               Hon Brian M. Cogan
               United States District Court
               Eastern District of New York
               225 Cadman Plaza East
               Brooklyn, NY 11201

                                                              Re:     United States v. Mark Nordlicht, et al.,
                                                                      16-Cr.-640 (BMC)

               Dear Judge Cogan:

                       Following a bond revocation hearing, the Court remanded Mr. Nordlicht today. As he is
               currently standing trial before a jury, we ask the Court to so-order this request for Mr. Nordlicht to
               be allowed to change into formal business attire for the remainder of the trial.

                                                              Respectfully submitted,



                                                              Duncan P. Levin, Esq.
                                                              Counsel for Mark Nordlicht
                                                              (212) 330-7626

               cc:           All parties (via ECF)
